Citation Nr: 0616106	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-36 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a back condition.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to August 
1974 and from August 1975 to August 1978.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Albuquerque, New Mexico.


REMAND

In May 2006 correspondence, the veteran requested a hearing 
at the RO before a Veterans Law Judge (VLJ).  This type of 
hearing often is referred to as a Travel Board hearing.  As 
no such hearing has been scheduled in regards to the issue 
currently on appeal, a remand is in order.  See 38 C.F.R. §§ 
20.702, 20.704 (2005).

Accordingly, this case hereby is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following:

Schedule the veteran for a Travel Board 
hearing at the earliest opportunity, and 
notify him of the date, time, and 
location of the hearing.  If, for 
whatever reason, he decides that he no 
longer wants a Travel Board hearing, then 
this should be documented in the record.  
Also, if he fails to report for the 
scheduled hearing, this also should be 
documented in the record.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






